DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8 and 1-15 are pending
Claims 16-20 are withdrawn
Claims 1 and 3 are amended
Claims 5, 7 and 9 are canceled
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to “a direct hydrogen plasma” and “a remote oxygen plasma”, however, claim 2 from which claim 3 depends also refers to a “direct plasma comprises an oxygen plasma” and a “remote plasma comprises an oxygen plasma”. It is unclear if the direct plasma referred to in claims 3 is the same remote plasma referred to in claim 2 or a different plasma. Further, it is unclear if the remote plasma referred to in claims 3 is the same remote plasma referred to in claim 2 or a different plasma.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 7,977,249 (US’249) in view of Cho et al. US 2013/0319615 (US’615).

Regarding claim 1, US’249 teaches methods for removing silicon nitride and elemental silicon during contact preclean process involve converting these materials to materials that are more readily etched by fluoride-based etching methods, and subsequently removing the converted materials by a fluoride-based etch (abstract). US’249 further teaches referring to FIG. 1, a cross-sectional depiction of a partially fabricated device (surface structure) is shown. In this example, silicon nitride etch stop layer 102 is residing on top of a layer of an active device material 101 (containing e.g., amorphous silicon, metal silicide, metallization layer, or copper (metal bottom)). A layer of silicon dioxide-based dielectric 103 (dielectric sidewalls, and a field of dielectric) is residing on top of a silicon nitride etch stop layer 102. The bulk of exposed silicon nitride 102 is removed by another method known in the art, such as reactive ion etching (RIE). Bulk silicon nitride removal method does not remove all of the silicon nitride from the contact, but leaves some residual amount of silicon nitride at the bottom of the contact hole 104. The pre-cleaning process removes these residuals (remove chemical residual and/or impurities from the metal bottom) (col. 6 line 4-30, see figure 1). The pre cleaning process includes performing multiple plasma processes (dual plasma treatment) including process 303 where silicon nitride material is first converted to a material that has a higher etching rate. This process can be performed by either a remote plasma or a direct plasma process (col. 2 line 30-46 and col. 7 line 40-col. 8 line 35). After the silicon nitride has been modified, it is subjected to etching, as shown in the process block 305. In some embodiments, fluoride based etching methods such as those described above are employed. In some embodiments, gas-phase fluoride etching methods are preferably used (col. 8 line 44-col. 9 line 10). The fluoride based etching process can be performed by either plasma discharge ignited in the process chamber (direct plasma) (col. 5 line 5-35) or the fluoride etchant is formed by subjecting the fluoride gas to a remote plasma discharge (col. 3 line 5-col. 7 line 30). Therefore, US’249 teaches that the substrate is exposed to two different plasma treatments, both of which can be chosen from a direct plasma or remote plasma (wherein the dual plasma treatment comprises a direct plasma and a remote plasma). Therefore, US’249 teaches a method of pre-cleaning comprising: exposing a substrate comprising a surface structure with a metal bottom, dielectric sidewalls, and a field of dielectric to a dual plasma treatment in a processing chamber to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewalls, and/or the field of the dielectric; wherein the dual plasma treatment comprises sequentially exposing the surface structure to a direct plasma generated by a direct plasma unit and to a remote plasma generated by a remote plasma unit.

US’249 does not teach exposing the substrate to the dual plasma treatment in a processing chamber, wherein the processing chamber comprises a dual plasma lid performing the dual plasma treatment, wherein the processing chamber comprises at least one side wall defining an internal volume, the internal volume comprising a remote plasma unit and a direct plasma unit.

However, US’249 further teaches in general, there is a wide latitude in the types of apparatus and process conditions, one of skill in the art may use in implementing described methods. In some embodiments, it is possible and advantageous to perform both material conversion and fluoride-based etching in one process chamber. For example, any suitable apparatus configured for plasma generation and for admission of gaseous reactants may be used to treat the substrate with an oxygen-containing gas or a hydrogen-containing gas in a plasma and then subsequently perform dry fluoride-based etch (col. 4 line 5-20). US’615 teaches an apparatus and a method for treating substrates. US’615 further teaches Referring to FIG. 1, the substrate treating apparatus 1 includes a process chamber 100, a support unit 200, a lift unit 300, a gas supply unit 400, a first plasma generation unit 500 (direct plasma unit), and a second plasma generation unit 600 (remote plasma unit) which is provided as an inductively-coupled plasma (ICP) source (para. 45 and 69). The process chamber 100 includes a housing 120 and a cover 140 (para. 46). Fig. 1 shows that the process chamber includes an interior volume defined by housing 120 and cover 140 which is used to generate remote plasma with the second plasma generation unit 600 and a direct plasma with first plasma generation unit 500. The first electrode 520 of the direct plasma generating unit is attached to the cover 140 which is part of the remote plasma generating unit 600. Therefore, the top (lid) of the processing chamber 100 can be considered a dual plasma lid (para. 60-77, see fig. 1). Therefore US’615 further teaches a processing chamber, wherein the processing chamber comprises a dual plasma lid performing the dual plasma treatment, wherein the processing chamber comprises at least one side wall defining an internal volume, the internal volume comprising a remote plasma unit and a direct plasma unit. US’615 further teaches in general, an etching process, an ashing process, and a cleaning process are performed in their independently provided apparatuses due to a difference in kind of sources of plasma used, a difference between regions where treatment is performed or a difference in kind of process gases used, respectively. Thus, the etching process, the ashing process, and the cleaning process are sequentially performed on a substrate while an etching apparatus, an ashing apparatus, and a cleaning apparatus are sequentially transferred by a robot or a worker. However, the above-described typical method requires a number of apparatuses and it takes a long time due to transfer of a substrate between the respective apparatuses (para. 4-5). A substrate treating method according to an embodiment of the inventive concept may include sequentially performing at least two of an etching process, an ashing process, and a cleaning process while a substrate is provided inside the same process chamber (para. 21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’249 to exposing the substrate to the dual plasma treatment in a processing chamber, wherein the processing chamber comprises a dual plasma lid performing the dual plasma treatment, wherein the processing chamber comprises at least one side wall defining an internal volume, the internal volume comprising a remote plasma unit and a direct plasma unit because US’615 teaches that such a configuration is known and provides the benefit of reducing the process time by eliminating the need to transfer the wafer between  respective apparatuses and reduces the cost of the process by reducing the number of apparatuses needed to perform the process.

Regarding claims 2-4, 8, 15, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches that the modifying plasma can be either a direct plasma or a remote plasma, as discussed above and can include a plasma including oxygen and/or hydrogen (col. 2 line 33-col. 2 line 5). The etching plasma process can further be a remote or direct plasma, as discussed above and can include a plasma including a fluorine-containing gas and a hydrogen containing gas (col 3 line 5-30 and col. 5 line 5-35). Therefore, US’249 further teaches wherein the direct plasma comprises a hydrogen plasma, and the remote plasma comprises an oxygen plasma, with regard to claim 2, wherein direct plasma comprises one or more of a direct hydrogen plasma, and the remote plasma comprises one or more of a remote oxygen plasma, with regard to claim 3, wherein the direct plasma comprises an oxygen plasma, and the remote plasma comprises a hydrogen plasma, with regard to claim 4, wherein the direct plasma comprises a hydrogen plasma, and the remote plasma comprises a hydrogen plasma, with regard to claim 8 and wherein the substrate is exposed to a direct plasma of oxygen before a remote plasma of hydrogen, with regard to claim 15.

Regarding claim 10, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches wherein the dielectric comprises one or more of silicon oxide (SiO) (col 5 line 1-8 and col 6 line 4-14).

Regarding claim 13, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. The modified method of US’249 further teaches wherein the processing chamber comprises a dual plasma lid, as discussed above with regard to claim 1.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US’249 in view of US’615 as applied to claim 1 above, and further in view of Ye et al. US 6,153,530 (US’530).

Regarding claim 11-12, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches wherein the dielectric comprises one or more of silicon oxide (SiO) (col 5 line 1-8 and col 6 line 4-14), with regard to claim 12.

US’249 does not teach the metal comprises one or more of tungsten (W), cobalt (Co), or ruthenium (Ru), with regard to claim 11 and the metal comprises tungsten (W), with regard to claim 12.

US’530 teaches a post-etch treatment for plasma etched metal-comprising features in semiconductor devices (abstract). US’530 further teaches copper tends to corrode more easily than aluminum, tungsten, and other metals used to provide electrical contacts and conductive interconnects.(col. 14 line 50- col 15 line 15). Therefore, US’530 teaches that the metallization layer of US’249 which may include copper can be substituted with tungsten.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’249 to include the metal comprises one or more of tungsten (W) with regard to claim 11 and the metal comprises tungsten (W), with regard to claim 12 because US’530 teaches the metallization layer of US’249 which may include copper can be substituted with tungsten and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US’249 in view of US’615 as applied to claim 1 above, and further in view of Tabaru US 2004/0161942 (US’942).

Regarding claim 6 and 14, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches that the modifying plasma can be either a direct plasma or a remote plasma, as discussed above and can include a plasma including oxygen and/or hydrogen (col. 2 line 33-col. 2 line 5). The etching plasma process can further be a remote or direct plasma, as discussed above and can include a plasma including a fluorine-containing gas and a hydrogen containing gas (col 3 line 5-30 and col. 5 line 5-35). Therefore, US’249 further teaches one of the dual plasma processes is an oxygen plasma, which reads on either the direct plasma comprises an oxygen plasma or the remote plasma comprises an oxygen plasma, with regard to claim 6 and wherein the substrate is exposed to a direct plasma of hydrogen before a remote plasma, with regard to claim 14

US’249 does not teach both the direct plasma comprises an oxygen plasma, and the remote plasma comprises an oxygen plasma, with regard to claim 6 and wherein the substrate is exposed to a direct plasma of hydrogen before a remote plasma of oxygen, with regard to claim 14.

US’942 teaches a method of manufacturing a semiconductor device, and more particularly, to a method of manufacturing a semiconductor device having a copper wiring (para. 2). US’942 further teaches the silicon nitride film 6 can be etched by anisotropic plasma etching using a fluorine-containing gas. Examples of the fluorine-containing gas include gases containing tetrafluoromethane or trifluoromethane. More specifically, there can be used a mixed gas of tetrafluoromethane and oxygen (para. 66). When the high-energy ions, such as the argon and oxygen ions, are brought into collision with the exposed surface of the first copper layer subsequent to the etching step of the silicon nitride film, a fluorine-containing polymer film can be removed from the surface of the first copper layer. In addition, the fluorine atoms attached to the surface of the first copper layer can also be removed, so that the formation of a fresh polymer film can be prevented. Thus, a native oxide film can be formed uniformly over the surface of the first copper layer, under which if the semiconductor substrate is removed to the outside of the chamber, the copper is not corroded by the action of moisture in air (para. 47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’249 to include both the direct plasma comprises an oxygen plasma, and the remote plasma comprises an oxygen plasma, with regard to claim 6 and wherein the substrate is exposed to a direct plasma of hydrogen before a remote plasma of oxygen, with regard to claim 14 because US’942 teaches a oxygen plasma can be combined with a fluorine containing plasma for removing nitrides from a copper interconnect surface to prevent polymer films from forming and prevent the exposed copper from corroding by the action of moisture in air.


Response to Arguments

	Applicant’s amendments to independent claim 1 to include subject matter regarding the configuration of the process chamber has changed the scope of claim 1, and as a result, the 103 rejection of claim 1 as stated in the non-final office action mailed 1-20-22 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’249 in view of US’615 which includes both the rejection of claim 1 as stated in the non-final office action and additional discussion regarding the teachings of US’615 relating to the features added to claim 1.

Response to Arguments
Applicant’s arguments, see page 7, filed 4-7-22, with respect to the rejection of claim 1, with regard to amendments made to claim 1 and the teachings of US’249 have been fully considered but are moot, due to the new rejection applied in the above final office action not relying on reference US’249 for teachings related to the added subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713